


110 HR 1388 PCS: Star-Spangled Banner National Historic

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 285
		110th CONGRESS
		1st Session
		H. R. 1388
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend the National Trails System Act to
		  designate the Star-Spangled Banner Trail in the States of Maryland and Virginia
		  and the District of Columbia as a National Historic Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Star-Spangled Banner National Historic
			 Trail Act.
		2.Authorization and
			 administration of trailSection 5(a) of the National Trails System
			 Act (16 U.S.C.
			 1244(a)) is amended by adding at the end the following:
			
				(__)Star-spangled
				banner national historic trail
					(A)In
				generalThe Star-Spangled
				Banner National Historic Trail, a trail consisting of water and overland routes
				totaling approximately 290 miles, extending from Tangier Island, Virginia,
				through southern Maryland, the District of Columbia, and northern Virginia, in
				the Chesapeake Bay, Patuxent River, Potomac River, and north to the Patapsco
				River, and Baltimore, Maryland, commemorating the Chesapeake Campaign of the
				War of 1812 (including the British invasion of Washington, District of
				Columbia, and its associated feints, and the Battle of Baltimore in summer
				1814), as generally depicted on the map titled Star-Spangled Banner
				National Historic Trail, numbered T02/80,000, and dated June
				2007.
					(B)MapThe
				map referred to in subparagraph (A) shall be maintained on file and available
				for public inspection in the appropriate offices of the National Park
				Service.
					(C)AdministrationSubject
				to subparagraph (E)(ii), the trail shall be administered by the Secretary of
				the Interior.
					(D)Land
				acquisitionNo land or interest in land outside the exterior
				boundaries of any federally administered area may be acquired by the United
				States for the trail except with the consent of the owner of the land or
				interest in land.
					(E)Public
				participationThe Secretary of the Interior shall—
						(i)encourage
				communities, owners of land along the trail, and volunteer trail groups to
				participate in the planning, development, and maintenance of the trail;
				and
						(ii)consult with
				other affected landowners and Federal, State, and local agencies in the
				administration of the trail.
						(F)Interpretation
				and assistanceSubject to the
				availability of appropriations, the Secretary of the Interior may provide, to
				State and local governments and nonprofit organizations, interpretive programs
				and services and technical assistance for use in—
						(i)carrying out preservation and development
				of the trail; and
						(ii)providing education relating to the War of
				1812 along the
				trail.
						.
		
	
		
			Passed the House of
			 Representatives July 23, 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
		July 24, 2007
		Received; read twice and placed on the
		  calendar
	
